Citation Nr: 0719520	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 through 
April 1970.  He has verified Vietnam service from April 1969 
through April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for his peripheral 
neuropathy.  He contends that this disability is secondary to 
his exposure to Agent Orange while serving in Vietnam.  At 
his December 2005 Board hearing, the questions centered 
around the issue of whether his peripheral neuropathy 
manifested within one year of his discharge from service, as 
is required for presumptive service connection under 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2006).  During the 
hearing, the veteran provided testimony that he treated with 
Dr. Bey, Dr. Brown, Duke University, and Dr. Jackson.  The 
claims folder contains some records from Dr. Bey, the 
earliest of which is a treatment note dated in October 1989, 
which contains the annotation, "continued."  This implies 
that there are relevant records prior to the October 1989 
note that are not part of the claims folder.  The claims 
folder also contains a June 2004 letter from Dr. Jackson that 
indicates the veteran's treatment since 2002.  There are, 
however, no actual treatment records from Dr. Jackson in the 
claims folder.  With regard to Dr. Brown and Duke University, 
the record is devoid of any evidence of treatment.  Also, in 
an April 1990 treatment note from Dr. Bey, he copies "T.W. 
Littlejohn, III, M.D."  There are no treatment records from 
Dr. Littlejohn in the claims folder. 

Any of these missing private treatment records could contain 
relevant information to assist in a factual determination as 
to when the veteran's peripheral neuropathy originally 
manifested.  Under 38 C.F.R. § 3.159(c)(1) (2006), VA must 
make reasonable efforts to obtain relevant records of private 
medical care providers.  As such, a remand is required for 
additional development.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.  Included in this 
corrective notice should be a reminder that the veteran may 
submit lay statements in support of his claim, which includes 
the statement from his spouse referred to in the December 
2005 Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should include a 
reminder that the veteran may submit lay 
evidence in support of his claim, 
including a statement from his spouse, 
which was discussed at the December 2005 
Board hearing.

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) (2006), including making 
reasonable efforts to obtain all private 
treatment records in relation to the 
veteran's peripheral neuropathy.  These 
records include, but are not limited to, 
all non-duplicative records from Dr. Bey, 
Dr. Brown, Duke University, Dr. Jackson, 
and Dr. T. W. Littlejohn, III.

All non-duplicative records received 
should be associated with the claims 
folder.  All requests and negative 
responses should also be associated with 
the claims folder.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



